

115 HR 4327 IH: Current Employee Representation Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4327IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Francis Rooney of Florida (for himself, Mr. Wilson of South Carolina, Mr. Byrne, Mr. Rokita, Mr. Garrett, Mr. Dunn, Mr. Norman, Mr. Perry, Mr. Rogers of Alabama, Mr. Budd, Mr. Yoho, Mr. Ferguson, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to provide that a question of representation affecting
			 commerce shall exist when a petitioner establishes that fewer than 50
			 percent of the current bargaining unit members had the opportunity to vote
			 in a certification election covering their bargaining unit or no
			 certification election was conducted, and for other purposes.
	
 1.Short titleThis Act may be cited as the Current Employee Representation Act. 2.Filing and treatment of petitions for certification of bargaining representative (a)Petition describedSection 9(c)(1) of the National Labor Relations Act (29 U.S.C. 159(c)(1)) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by adding or at the end; and
 (3)by inserting after subparagraph (B) the following new subparagraph:  (C)by an employee or a group of employees or any individual or labor organization acting in their behalf, or an employer, alleging that the labor organization that has been certified or is currently recognized by the employer as the bargaining representative is no longer a representative as defined in subsection (a), if—
 (i)fewer than 50 percent of the members of the bargaining unit in question had an opportunity to vote in the certification election that resulted in certifying the labor organization then recognized as the bargaining representative for such unit; or
 (ii)no certification election was conducted regarding such unit;. (b)Existence of question of representationSection 9(c)(2) of the National Labor Relations Act (29 U.S.C. 159(c)(2)) is amended by adding at the end the following: When a petition is filed under paragraph (1)(C), a question of representation affecting commerce exists if the petitioner establishes the existence of the circumstances described in paragraph (1)(C)(i) or paragraph (1)(C)(ii)..
			